Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed April 23, 2021. Claims 1-26 are pending in this application.

Double Patenting
The nonstatutory obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-26 are provisionally rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-26 of patent no.11,019,175 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter. A side-by-side analysis of the first independent claim(s) of the instant application and the copending application(s) has been included below. The bolded portions are portions which are almost identical to one another. The non-bolded portions are related to subject matter which are obvious, and do not further define over the subject matter of one another.
This is a provisional obviousness nonstatutory double patenting rejection. 
Here is the following side-by-side analysis of the first independent claim in each application:

Instant Application ‘200
1. A device configured to monitor operations of a device, comprising: 

a processor; 

a non-transitory memory; and 





a beacon comprising code that, when executed by the processor, causes the processor to: 



establish a direct connection with a remote system comprising a storage database; 


gather data indicative of at least one of the plurality of operations as specified by at least one beacon microservice; and 

send the data through the direct connection to store the data in the storage database.






























2. The device of claim 1, wherein the direct connection is established by: 

establishing communications with a load balancer of the remote system; and 

redirecting the communications to a slave server of the remote system, wherein the slave server is in communication with the storage database.


3. The device of claim 1, wherein the direct connection between the device and the remote system uses an HTTP web socket or a TCP socket.







Patent No. ‘175
1. A device configured to monitor operations of at least one application installed on the device, comprising: 
a processor; 
a non-transitory memory; 
an application stored in the memory that, when executed by the processor, causes the processor to perform a plurality of operations; and 
a beacon comprising beacon code stored in the memory and embedded in the application that, when the application is executed by the processor, causes the processor to: 
establish a direct connection from the beacon with a remote system comprising a storage database; 

gather data indicative of at least one of the plurality of operations as specified by at least one beacon microservice; and 
send the data through the direct connection to store the data in the storage database of the remote system, 
the remote system comprising: 
a load balancer configured to receive a request for the direct connection from the beacon, select a master server from among a plurality of master servers to handle the request, and pass the direct connection to the selected master server to establish the direct connection between the device and the selected master server, 
the plurality of the master servers, the selected master server being configured to receive the request from the load balancer, select a slave server from among a plurality of slave servers to handle the request, and pass the direct connection to the selected slave server to establish the direct connection between the device and the selected slave server, 
the plurality of the slave servers, the selected slave server being configured to receive the request from at least one of the master servers and establish the direct connection between the device and the slave server, and 
the storage database in communication with at least the selected slave server.
2. The device of claim 1, wherein the direct connection is established by: 
establishing communications with a load balancer of the remote system; and 

redirecting the communications to a slave server of the remote system, wherein the slave server is in communication with the storage database.

3. The device of claim 1, wherein the direct connection between the device and the remote system uses an HTTP web socket or a TCP socket.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 is directed to a system claim which appears to be dependent on the device of claim 1. However, the manner in which the claim is currently written, suggests Applicant(s) intended to write claim 8 in independent form. If the claim was meant to be written in independent form, Applicant(s) should rewrite the claim without reference to claim 1. Otherwise, claim 8 should be written in a similar manner as “The device of claim 1…comprising…”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yavilevich et al. (US 2013/0304906 A1).

With respect to claim 1, Yavilevich discloses a device configured to monitor operations of a device (Abstract), comprising: 
a processor ([0012], processor);
a non-transitory memory ([0012], memory); and
a beacon comprising code ([0021] and [0026], tracking code embedded in a mobile application) that, when executed by the processor, causes the processor to: 
establish a direct connection with a remote system comprising a storage database ([0029], tracking code transmits monitored activity to a tracking server);
gather data indicative of at least one of the plurality of operations as specified by at least one beacon microservice ([0027], tracking code tracks user activities); and 
send the data through the direct connection to store the data in the storage database ([0023], [0040], [0045], sending collected data to tracking server for processing or storing at a storage device).
With respect to claim 4, Yavilevich discloses the device of claim 1, wherein the beacon, when executed by the processor, further causes the processor to: 
receive the at least one beacon microservice from a beacon configuration database of the remote system ([0027], receiving script in mobile application which includes instruction about tracking activities of a user of the mobile application); and 
configure the beacon according to the received at least one beacon microservice ([0024]-[0027], executing the mobile application over a client device along with a the tracking code installed on the application).
With respect to claim 5, Yavilevich discloses the device of claim 1, wherein each beacon microservice specifies at least one data element for the beacon to capture, at least one frequency at which the beacon captures the data, at least one location at which the beacon captures the data, or a combination thereof ([0048], webpage corresponding to pageview is determined based on webpage content information collected by the tracking code).
With respect to claim 6, Yavilevich discloses the device of claim 1, further comprising a user interface configured to receive user information selecting at least one of the beacon microservices, modifying at least one of the beacon microservices, creating at least one of the beacon microservices, or a combination thereof ([0023], tracking server may include an interface to receive user activity information representative of activities performed by the user during a visit to a web page).
With respect to claim 7, Yavilevich discloses the device of claim 6, wherein the beacon, when executed by the processor, further causes the processor to send the user information to a beacon configuration database of the remote system ([0021]).
	With respect to claim(s) 14 and 17-20, the method of claim(s) 14 and 17-20 does/do not limit or further define over the system of claim(s) 1 and 4-7. The limitations of claim(s) 14 and 17-20 is/are essentially similar to the limitations of claim(s) 1 and 4-7. Therefore, claim(s) 14 and 17-20 is/are rejected for the same reasons as claim(s) 1 and 4-7. Please see rejection above.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8-13, and 15-16 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yavilevich et al. (US 2013/0304906 A1), in view of Huetsch et al. (US 2002/0049842 A1).

With respect to claim 2, Yavilevich discloses the device of claim 1, but does not explicitly teach wherein the direct connection is established by: 
establishing communications with a load balancer of the remote system; and 
redirecting the communications to a slave server of the remote system, wherein the slave server is in communication with the storage database;
However, Huetsch discloses:
establishing communications with a load balancer of the remote system ([0010]); and 
redirecting the communications to a slave server of the remote system, wherein the slave server is in communication with the storage database ([0010]);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Yavilevich with the teachings of Huetsch to establish communication with a load balancer, in order to ensure that the handling of beacons is efficient and doesn’t cause network slow down or disruption.
With respect to claim 3, Yavilevich discloses the device of claim 1, but does not disclose wherein the direct connection between the device and the remote system uses an HTTP web socket or a TCP socket; 
However, Huetsch discloses the direct connection between the device and the remote system uses an HTTP web socket or a TCP socket ([0030]);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Yavilevich with the teachings of Huetsch to use TCP for direct connection, in order to establish communication between a local and remote network.
With respect to claim 8, Yavilevich discloses a system for software operations monitoring comprising: the device of claim 1, however, Yavilevich does not explicitly teach: 
the remote system comprising:
a load balancer configured to receive a request for a direct connection from the beacon and select a master server from among a plurality of master servers to handle the request; 
the plurality of master servers, each master server being configured to receive the request from the load balancer and select a slave server from among a plurality of slave servers to handle the request; 
the plurality of slave servers, each slave server being configured to receive the request from at least one of the master servers and establish the direct connection between the device and the slave server; and 
the storage database in communication with at least one of the slave servers;
However, Huetsch discloses:
the remote system comprising:
a load balancer configured to receive a request for a direct connection from the beacon and select a master server from among a plurality of master servers to handle the request ([0010]);
the plurality of master servers, each master server being configured to receive the request from the load balancer and select a slave server from among a plurality of slave servers to handle the request ([0010]);
the plurality of slave servers, each slave server being configured to receive the request from at least one of the master servers and establish the direct connection between the device and the slave server ([0010]); and
the storage database in communication with at least one of the slave servers ([0010]);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Yavilevich with the teachings of Huetsch to establish communication with a load balancer, in order to ensure that the handling of beacons is efficient and doesn’t cause network slow down or disruption.
With respect to claim 9, the combination of Yavilevich and Huetsch discloses the system of claim 8, wherein Huetsch further teaches the load balancer is configured to select the master server based on at least one performance metric of at least one of the plurality of master servers ([0042]-[0046] and [0057]-[0062]).
With respect to claim 10, the combination of Yavilevich and Huetsch discloses the system of claim 8, wherein Huetsch further teaches the load balancer is configured to instantiate at least one of the plurality of master servers ([0064]-[0068]).
With respect to claim 11, the combination of Yavilevich and Huetsch discloses the system of claim 8, wherein Huetsch further teaches each master server is configured to select the slave server based on at least one performance metric of at least one of the plurality of slave servers ([0042]-[0046] and [0057]-[0062]).
With respect to claim 12, the combination of Yavilevich and Huetsch discloses the system of claim 8, wherein Huetsch further teaches each master server is configured to instantiate at least one of the plurality of slave servers ([0064]-[0068]).
With respect to claim 13, the combination of Yavilevich and Huetsch discloses the system of claim 8, wherein Huetsch further comprising a beacon configuration database configured to provide the at least one beacon microservice to the beacon ([0027]).
With respect to claims 15-16 and 21-26, the method of claims 15-16 and 21-26 does not limit or further define over the device of claims 2-3 and 8-13. The limitations of claims 15-16 and 21-26 are essentially similar to the limitations of claims 2-3 and 8-13. Therefore, clams 15-16 and 21-26 are rejected for the same reasons as claims 2-3 and 8-13. Please see rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458 
September 9, 2022